Title: From Thomas Jefferson to George Washington, [1 February 1792]
From: Jefferson, Thomas
To: Washington, George


          
            Wednesday morning [1 Feb. 1792]
          
          Mr. Ellicot having sent the inclosed letter from Roberdeau for the perusal of Th: Jefferson, he thinks the 1st. page and 2 or 3. lines of the 2d. worth reading by the President. The rest contains communications of small news. He has learnt that Majr. Lenfant, after his conversation with Th: J. wrote to Roberdeau to continue 50. hands; which shews he means to continue himself.
          Is the President’s letter for Mr. Pinkney ready? Th: J. has sent a duplicate and triplicate to New York to go to Charleston by different vessels, there being several advertised there for that port. He reserves the first copy to go by post.
        